DETAILED ACTION

1.  Applicant's amendment, filed 11/09/2021, is acknowledged.
 
EXAMINER'S AMENDMENT

2.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

3.  Authorization for this Examiner's Amendment was given in a telephone interview with Craig A Crandall on December 16, 2021. 

In the Claims:

4.  In claim 31(f), the phrase “identical, substantially identical or substantially similar to” has been deleted.  

5.  In claim 33, the phrases “a human antibody,”, “a polyclonal antibody,” and “, or an IgG4 antibody having at least one mutation in the hinge region that alleviates a tendency to form intra H-chain disulfide bonds” have been deleted .

6.   In claim 33, line 7, -- or -- has been inserted after “an IgG3 antibody,”.


REASONS FOR ALLOWANCE

7. The following is an Examiner's Statement of Reasons for Allowance: 

The prior art does not teach or suggest the claimed anti-CTLA-4 antibodies or antigen-binding fragment thereof comprising the CDRs sequences recited in claim 30(a)-(e) and dependent claims thereof.

 8.  Claims 30-42, 44 and 46-49 are allowable.
 
9.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

December 16, 2021

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644